Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NI-MN BASED HEUSLER ALLOYS FOR THERMAL REGULATION APPLICATIONS

Examiner: Adam Arciero	S.N. 16/264,376	Art Unit: 1727          December 1, 2021

DETAILED ACTION
Applicant's response filed on October 14, 2021 has been received. Claims 1-9 and 11-20 are currently pending. Claims 1-2, 9, 11-14, and 17 have been amended. Claim 10 has been canceled. 

The text of those sections of Title 35, U.S.C. code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Zhou and Ihnfeldt on claims 1, 3-7, 9 and 11-16 are withdrawn because Applicant has amended the claims.

Claims 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being obvious over  Zhou et al. (US 2017/0125866 A1) in view of Yamaguchi et al. (US 2018/0330903 A1).
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As to Claims 1, 3 and 7, Zhou et al. discloses a thermal management system comprising a battery configured to power a vehicle 1 and a thermoregulating layer 3,4 adjacent to and in thermal contact with a surface of said battery (Fig. 1-2 and paragraph [0084]). Zhou et al. does not specifically disclose the claimed thermoregulating material.
However, Yamaguchi et al. teaches of a thermal switch material comprising a ternary alloy of Ni, Mn and In (paragraph [0037]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the thermoregulation material of Zhou to comprise a ternary alloy of Ni, Mn and In because Yamaguchi teaches that a passive thermal switch device for regulating a temperature of a thermal component is provided (paragraph [0086]). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Zhou et al., Ihnfeldt et al., and Yamaguchi et al. do not specifically disclose, teach, or fairly suggest the claimed ternary alloys (claims 9 and 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts of record, Zhou et al., Ihnfeldt et al., and Yamaguchi et al., do not specifically disclose, teach, or fairly suggest the claimed materials of claims 2, 8 and 10.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727